United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POSTAL VEHICLE
SERVICE, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lana Kirby, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1403
Issued: December 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2012 appellant, through his representative, filed a timely appeal of an
April 24, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration without further merit review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this decision. Because more than 180 days elapsed from April 21, 2011, the date of the most
recent merit decision and April 24, 2012, the Board lacks jurisdiction to review the merits of the
case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant originally requested oral argument. The Clerk of the Board mailed a letter dated June 27, 2012 to his
representative asking to confirm a continuing desire for an oral argument held in Washington, DC. Since no written
response was received, the Board has decided the appeal on the record.

FACTUAL HISTORY
On October 26, 2010 appellant, then a 55-year-old tractor-trailer operator, filed a
traumatic injury claim alleging that he sustained back and left leg pain that day when he pushed
an all-purpose container that was rendered immobile by a broken wheel. He stopped work
immediately and did not return.3
In Part B of a Form CA-16 (“Attending Physician’s Report”) dated October 27, 2010,
Dr. Douglas K. Bullington, a family practitioner, related that appellant, who injured his lower
back while pushing a cart on October 26, 2010, would be disabled from October 27 to
November 2, 2010 and thereafter limited to light duty for two weeks. He noted that appellant
previously underwent back surgery. Dr. Bullington diagnosed sciatica and checked the “yes”
box in response to a form question asking whether this condition was caused or aggravated by
employment activity.4 In a November 1, 2010 duty status report, he added that he elicited a
positive left straight leg raise test and sciatic notch tenderness on examination.5
Dr. William J. Thoman, a neurosurgeon, remarked in a November 8, 2010 report that
appellant underwent multiple lumbar discectomies and anterior/posterior L4-5 and L5-S1 fusion
surgery in 1987. He was pushing a heavy cart on October 26, 2010 when one of the wheels
broke. When appellant tried to grab hold of the cart before it tipped over, he experienced back
and left leg pain. A few days later, the pain radiated to the right leg. On examination,
Dr. Thoman observed lumbar paraspinous muscle tenderness, bilateral plantar flexor weakness
and a positive Patrick’s test. A computerized tomography (CT) scan of the lumbar spine
exhibited L3-4 degenerative disc disease and L4-5 pseudoarthrosis.6 Dr. Thoman diagnosed
industrial lower back and leg pain.
In a November 16, 2010 report, Dr. Jose C. Vitto, a Board-certified anesthesiologist to
whom appellant was referred by Dr. Thoman, reviewed appellant’s medical history. Physical
examination findings were unremarkable. Dr. Vitto diagnosed L3-4 spinal stenosis, degenerative
disc disease, lumbago and possible lumbar radiculopathy.
OWCP informed appellant in a December 6, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a medical report from a qualified
physician explaining how the October 26, 2010 employment incident caused or contributed to a
diagnosed condition.7

3

Appellant retired effective March 31, 2011.

4

Appellant’s supervisor signed Part A of the Form CA-16 on October 26, 2010.

5

The case record also contains Dr. Bullington’s notes for the period October 27 to November 30, 2010, which
essentially incorporated the above-mentioned findings.
6

The case record contains a November 4, 2010 CT scan report from Dr. Mary E. Below, a Board-certified
diagnostic radiologist.
7

OWCP pointed out that the claim was originally received as a simple, uncontroverted case resulting in minimal
or no lost time from work and payment was approved for limited medical expenses without formal adjudication.

2

In a December 23, 2010 report, Dr. Thoman opined that appellant experienced “a flare-up
from his known history of back pain” that “could be partially irritation of the S1 nerve from his
previous fusion when he hurt himself at work.”
By decision dated January 14, 2011, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that the accepted October 26, 2010 employment incident
caused or aggravated a back and bilateral leg condition.
Appellant requested reconsideration on February 3, 2011, asserting that OWCP did not
properly consider the medical evidence and that the October 26, 2010 work event aggravated a
preexisting industrial back injury sustained on August 4, 1984.8 He pointed out that he was
asymptomatic prior to the flareup.
On April 21, 2011 OWCP denied modification of the January 14, 2011 decision.
Appellant requested reconsideration on April 16, 2012, but did not present any additional
evidence or legal argument. By decision dated April 24, 2012, OWCP denied his request on the
grounds that it did not receive new and relevant evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.10 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.11
ANALYSIS
By decisions dated January 14 and April 21, 2011, OWCP denied appellant’s traumatic
injury claim on the grounds that the medical evidence did not sufficiently establish that the
accepted October 26, 2010 employment incident caused or aggravated a back and bilateral leg
condition. Appellant requested reconsideration on April 16, 2012, but did not submit any
additional evidence or legal argument before the issuance of the April 24, 2012 nonmerit
decision. Because he failed to meet one of the standards enumerated under section 8128(a) of
FECA, he was not entitled to further merit review of his claim.

8

OWCP File No. xxxxxx557.

9

5 U.S.C. § 8128(a).

10

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

11

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

3

Appellant contends on appeal that he offered medical documentation and legal
contentions in support of his April 16, 2012 reconsideration request. The Board notes that the
case record does not contain such evidence.12 Therefore, OWCP properly denied the application
without reopening the case for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

The Board notes that appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

4

